Filed 5/2/22 P. v. Bonnaudet CA2/1
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                          DIVISION ONE


 THE PEOPLE,                                                            B309787

           Plaintiff and Respondent,                                    (Los Angeles County
                                                                        Super. Ct. No. SA043504)
           v.

 NORA ANDAYA BONNAUDET,

           Defendant and Appellant.




     APPEAL from an order of the Superior Court of Los Angeles
County, Yvette Verastegui, Judge. Dismissed.
                               ____________________________

      Daniel G. Koryn, under appointment by the Court of Appeal,
for Defendant and Appellant.
      No appearance for Plaintiff and Respondent.

                               ____________________________
       In 2002, a jury convicted defendant and appellant Nora
Andaya Bonnaudet of one count of first degree murder (Pen. Code,1
§ 187, subd. (a)) for the death of her husband, Georges Bonnaudet.
The jury also found true a special circumstance allegation that
she committed the offense for financial gain. (§ 190.2, subd. (a)(1).)
The trial court sentenced her to life in prison without the possibility
of parole.
       We described the facts of the case in detail in our opinion
in Bonnaudet’s direct appeal, People v. Bonnaudet (July 27, 2004,
B164987) [nonpub. opn.], and we will summarize them only briefly
here: In 1989, Georges2 executed a will leaving almost all his
possessions to Bonnaudet. The relationship later soured, and
Bonnaudet began having an affair at some point before December
2000. In the year before his death in 2001, Georges told friends
that he wanted to divorce Bonnaudet and did not want her to
receive any of his money.
       On the morning of October 5, 2001, two unidentified men
attacked Georges in a public parking lot, took nothing, and fled.
Georges went to the hospital, received treatment, and was
discharged. At around 8:50 p.m. that evening, Bonnaudet went into
a restaurant and screamed that she needed the police. She claimed
that the same men who had attacked Georges that morning had
returned, beaten Georges, and put him in the front seat of an
automobile nearby. Paramedics arrived on the scene a few minutes
later. Bonnaudet told the paramedics that the attack had just
happened, but the paramedics found that Georges’s body was


      1 Unless otherwise specified, subsequent statutory references
are to the Penal Code.
      2We refer to the victim by his first name to distinguish him
from the defendant. We intend no disrespect.


                                   2
already cold. The body also exhibited lividity, a condition that
typically occurs at least 30 minutes after death. There were no
signs of a struggle either inside or outside the vehicle, and no blood
on the sidewalk nearby, as would be expected if Georges had been
attacked there as Bonnaudet claimed.
       Investigators concluded that Georges had sustained blunt
force trauma to the back of the head and had died at some point
after 6:45 p.m. The prosecution theorized that Bonnaudet either
killed Georges herself or aided and abetted the killing, then drove
Georges’s body to the restaurant where she called for help. We
affirmed Bonnaudet’s conviction on appeal. (People v. Bonnaudet,
supra, B164987.)
       In 2018, the Legislature enacted Senate Bill No. 1437
(2017−2018 Reg. Sess.), which eliminated liability for murder under
the natural and probable consequences doctrine, and limited the
application of the felony-murder doctrine. (People v. Gentile (2020)
10 Cal.5th 830, 842–843 (Gentile).) The legislation also enacted
section 1170.95, which established a procedure for vacating murder
convictions for defendants who could no longer be convicted of
murder because of the changes in the law and resentencing those
who were so convicted. (Stats. 2018, ch. 1015, § 4, pp. 6675–6677.)
       Bonnaudet filed a petition for resentencing under
section 1170.95 on February 5, 2019. The court appointed
counsel to represent Bonnaudet, and gave both sides an opportunity
to submit briefing. The court found that Bonnaudet had failed to
make a prima facie showing that she was entitled to relief because
the record showed that she was “convicted under a true aider and
abettor theory,” not a theory of felony murder or the natural and
probable consequences doctrine.




                                  3
       Bonnaudet filed a timely notice of appeal, and we appointed
counsel to represent her. Counsel filed a Wende3 brief raising
no issues and requesting that we review the entire record. When
a defendant’s appointed counsel files a brief raising no issues in
an appeal of a denial of postconviction relief, we are not obligated
to review the record independently to determine whether there
are any arguable issues on appeal. (People v. Cole (2020) 52
Cal.App.5th 1023, 1039 (Cole), review granted Oct. 14, 2020,
S264278.) Instead, we follow the procedures set forth in People v.
Serrano (2012) 211 Cal.App.4th 496 (Serrano). Under Serrano,
both this court and counsel must inform the defendant that she
has the right to file a supplemental brief. If the defendant files
a supplemental brief, we must address the issues she raises on
the merits. Otherwise, we may dismiss the appeal as abandoned.
(Cole, supra, at pp. 1039–1040.)
       In this case, both this court and counsel sent letters to
Bonnaudet informing her of her right to file a supplemental brief,
but we have not received a response. We therefore dismiss the
appeal as abandoned.
       If the appeal were not abandoned, we would affirm the
denial of Bonnaudet’s petition. To avoid denial of her petition,
a defendant must make a prima facie case that she “could not
presently be convicted of murder or attempted murder because
of changes to Section 188 or 189 made effective” as a part of
Senate Bill No. 1437. (§ 1170.95, subd. (a)(3).) The effect of the
amendments to sections 188 and 189 was to “eliminate[ ] natural
and probable consequences liability for first and second degree
murder” (Gentile, supra, 10 Cal.5th at p. 849), and to restrict the
application of the felony murder doctrine. (See id. at pp. 842–843.)


      3   People v. Wende (1979) 25 Cal.3d 436.


                                   4
Where, as in this case, the jury did not receive instructions on
either the natural and probable consequences doctrine or felony
murder, the trial court may properly conclude that the defendant
was not convicted under either of those theories, and deny her
petition for failing to make a prima facie case for relief. (People v.
Daniel (2020) 57 Cal.App.5th 666, 677.) We are satisfied that
Bonnaudet’s counsel has fully complied with his responsibilities.

                           DISPOSITION
      The appeal is dismissed.
      NOT TO BE PUBLISHED.




                                            ROTHSCHILD, P. J.
We concur:




                   CHANEY, J.




                   CRANDALL, J.*



      *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.


                                   5